Appellant was convicted in the district court of Newton county of manufacturing intoxicating liquor, and his punishment fixed at two years in the penitentiary.
A deputy sheriff testified that on September 20, 1923, he saw appellant engaged in the operation of a still and the manufacture of intoxicating liquor. According to his testimony appellant was taking water out of a cooling trough and was catching the whiskey as it came from the coil in a bucket and putting it into a five gallon jug, and presently he was raking the fire under the still. The officer watched appellant for some time and saw him engaged in these various occupations connected with said manufacture of intoxicating liquor. Appellant took the stand and denied having any connection with the making of the liquor, and testified that he was hunting hogs and came across the still, and had been there just a few minutes when the officers appeared, and had taken no part in said manufacture.
Appellant excepted to the charge of the court for its failure to submit the law of circumstantial evidence. We perceive no reason for holding this to be a case of circumstantial evidence. We have set forth the testimony above. It is not necessary to repeat it. *Page 551 
The remaining bill was taken to the refusal of his motion for new trial, asked solely upon the ground that the verdict and judgment were contrary to the law and the evidence. No error appears in the refusal of said motion.
Finding no error in the record indicating any error in the trial, the judgment will be affirmed.
Affirmed.